On Rehearing
LAWSON, Justice.
We have given careful and sympathetic consideration to the earnest insistence made by counsel for appellant in brief filed in support of application for rehearing to the effect that this court can review the instant case in the absence of a bill of exceptions because it is said no oral testimony was adduced and the record contains all of the documentary evidence which was before the Probate Judge.
There was a hearing, as far as we can determine from this record. Even though no witnesses were examined orally, evidence was introduced in the form of documents. We feel that under our decisions cited in the original opinion a bill of exceptions was necessary to enable us to review the trial court’s findings.
The application for rehearing is overruled.
LIVINGSTON, C. J., and STAKELY and MERRILL, JJ., concur.